IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 12, 2009

                                       No. 08-31170                    Charles R. Fulbruge III
                                                                               Clerk

In Re: In the Matter of the Complaint of: KIRBY INLAND MARINE LP,
as demise charterer of the T/B Kirby 7304, Petitioning for Exoneration
from or Limitation of Liability

_____________________________________________________________________

REBECCA A. CUNARD,

                                                   Appellant
v.

DONNA UNKEL GRODNER; STEPHEN M. IRVING,

                                                   Appellees




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:04-CV-611


Before REAVLEY, JOLLY, and WIENER, Circuit Judges.
PER CURIAM:*
       After review of the briefs and record, and consideration of oral argument,
we    conclude     that    the   magistrate      judge     thoroughly      considered      the



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                               No. 08-31170

recommendation made by the lead attorneys, fairly considered the objections
thereto, and committed no reversible error in his decision. We AFFIRM.




                                     2